Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/12/2019.   
Claims 1-6 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYS (WO 0219509 A2, IDS on 2/5/2020).   
As for claim 1, HAYS discloses a method of fabricating a comb drive (Figs. 2-4 or Fig. 6-7) comprising: 
forming on a substrate (200, 200, Figs. 8), with a first lithography process (P.16, L.26 – P.17, L.14), a first comb structure 102 (Figs 6-7, P.15, L.6-11; also see Figs. 2-4) comprising a first set of comb fingers 110 (Figs 6-7, P.15, L.11 & 17- 20) extending in a first direction from a first comb spine 120 (Figs 6-7, P.15, L.31-32); 
forming on the substrate, with the first lithography process (P.16, L.26 – P.17, L.14), a second comb structure 104 (Figs 6-7, P.15, L.6-11; also see Figs. 2-4) comprising a second set of comb fingers 110 (Figs. 6-7, P.15, L 11 & 17- 20) extending in a second direction from a second comb spine 120 (Figs 6-7, P.15, L 31-32); 
wherein the first direction opposes the second direction (the Figs); 
each comb finger is tapered (Fig 2-3, 5, 7; P.15, L 24-31), such that a proximal comb finger end is wider than a distal comb finger end (Fig 7, P.15, L.24-31); and 
the first set of comb fingers interleaves with the second set of comb fingers (Figs 6-7 or Figs.2-3).  
(Although the claim elements are pointed with those in Figs. 6-7, corresponding elements in Figs. 2-3 also apply).  

As for claim 2, HAYS discloses the method of claim 1, further comprising, etching (P.5, L.3-12; P.17, L.2-12) each of the first comb structure and the second comb structure.
As for claim 3, HAYS discloses the method of claim 2, further comprising depositing an insulation layer (220, Figs. 8) and a conductive layer (210) to each of the first comb structure and the second comb structure (see Fig. 8C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAYS in view of Gutierrez et al (US 20150146312 A1).  
As for claim 4, HAYS failed to discloses the method of claim 3 further comprising directional etching or isotropic etching each of the first comb structure and the second comb structure.  Etching method by directional etching or isotropic etching is one of etching methods well known in the art. As a reference, Gutierrez discloses [0142] an isotropic oxide etch process.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for selectively release or separate any desired structures.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HAYS. 
As for claim 5, HAYS discloses the method of claim 1, further comprising: removing (by etching, see Fig. 8C and claim 2 description) the first comb structure and the second comb structure from the substrate, such that the first set of comb fingers remains interleaved with the second set of comb fingers; and further discloses (P.15, L.11-14) coupling the first comb structure (102) to a component sub-structure (112).  Since suspension spring mechanism 112 is in mechanical communication with hub 114 of the rotary comb drive assembly, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have mechanically coupling the first comb structure to a component sub-structure.  
As for claim 6, HAYS discloses the method of claim 5, further comprising: mechanically coupling the second comb structure (104) to an actuator stage assembly (106) (by the same manner for the first comb structure in Fig. 5); and 
activating the comb drive by electrifying the comb fingers (application of voltage to electrodes 50, 116, Fig, 2, 6) without first separating the first comb structure from the second comb structure.  

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Regards claim 1, Abu-Ageel (US 20030123124 A1) is another reference for lithography process.  
Regards claim 4, Acar et al (US 20060054983 A1) is another reference for directional etching or isotropic etching [0039].  Examiner found numerous other references are available.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834